IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Patrick Walsh, III,                      :
                           Petitioner         :
                                              :
      v.                                      :   No. 2018 C.D. 2015
                                              :   No. 2558 C.D. 2015
Department of Human Services,                 :
                      Respondent              :



                                        ORDER



             NOW, August 26, 2016, upon consideration of petitioner’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge